 Case 2:21-cv-00395-FMO-RAO Document 35 Filed 06/09/21 Page 1 of 1 Page ID #:809

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 21-0395 FMO (RAOx)                               Date     June 9, 2021
 Title             Immigrant Defenders Law Center, et al. v. U.S. Department of Homeland
                   Security, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                           None
                Deputy Clerk                    Court Reporter / Recorder              Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order Re: Pending Motions

       Having reviewed the case file, and on the court’s own motion, IT IS ORDERED THAT the
hearing for the pending Motion to Dismiss [ ] (Dkt. 27) and Motion for Preliminary Injunction (Dkt.
29), currently set for June 17, 2021, is hereby continued to July 7, 2021, at 10:00 am in
Courtroom 6D of the First Street Courthouse.




                                                                                  00     :      00
                                                         Initials of Preparer           vdr




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 1 of 1
